Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending in the current application.  

Election/Restrictions
Applicant elected  without traverse Group 1 (claims 1-9) drawn to a protein fiber and without traverse SEQ ID NO:33 as the protein in the response filed October 26, 2022.
The restriction is deemed proper and is made FINAL in this office action.  Claims 5-7, 10-12 are withdrawn from consideration as being drawn non-elected invention/species.  Claims 1-4 and 8-9 are examined on the merits of this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 claims “wherein said proteinous fiber comprises a first moiety and contiguous thereto a second moiety, the first moiety is an amino acid sequence of 5-30 amino acids comprising at least 50% alanine residues, the second moiety is an amino acid sequence of 20-60 amino acids comprising at least 80% residues selected from the group consisting of glycine, serine, proline and tyrosine, optionally wherein the second comprises at most two glutamine residues”.  There is some confusion regarding “a first moiety” and a “second moiety” and what they encompass.  Claim 1, from which clam 3 depends on, does not define or indicate a moiety with regards to the amino acid sequence and thus, it is unclear what moiety Applicants are referring to.  Furthermore, it is unclear if the first and second moiety are in addition to the sequence as defined in claim 1 or part of the sequence found in instant claim 1.  If Applicants are wanting the first moiety and second moiety in addition to the sequence as defined in instant claim 1, the limitation of “further comprising” should be used.  If Applicants are defining the sequence as claimed in instant claim 1 with the terms “first moiety” and “second moiety”, this should be indicated in instant claim 1.  For example, claim 1 could include “wherein (X1)Z is a first moiety etc…
Claim 4 claims wherein said proteinaceous fiber comprises instant SEQ ID NO:33.  However, it is unclear what the sequence should be for SEQ ID NO:33 given the sequence listing and the specification conflict with each other and also the independent claim to which claim 4 depends on.  For example, in paragraph 0019 (in the amended specification filed 6/30/2022), SEQ ID NO:33 as listed is different from SEQ ID NO:33 in the sequence listing.  The sequence listing has XXSGPXGGYGXPXQGPXGGYGP whereas SEQ ID NO:33 in paragraph 0019 is (X1)zXXSGPXXGGYGXXPXGPXXGGYGP.  Furthermore, the X at position 17 can be SP or GR or absent.  This is confusing given that is an amino acid not multiple amino acids.  Applicant should clarify the discrepancies between the sequence listing and the specification.  One cannot ascertain the metes and bounds of the claim when it is unclear what sequence is encompassed by instant SEQ ID NO:33.  Furthermore, the sequence should be the same in the specification as it is in the sequence listing to avoid confusion.  In addition, SEQ ID NO:33 as found in the sequence listing does not fall within the scope of SEQ ID NO:1 which claim 4 (which claims instant SEQ ID NO:33) is dependent on. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 is dependent on claim 1.  Claim 4 claims SEQ ID NO:33, however, SEQ ID NO:33 does not fall within the scope of claim 1 and SEQ ID NO:1.  For example,   the sequence listing has Xaa in the second position being SG or GG whereas SEQ ID NO:1 as defined in claim 1 has (X1)z as alanine.  There are many inconsistencies with SEQ ID NO:33 and SEQ ID NO:1.  Furthermore, the sequence listing for SEQ IDNO:33 has an Xaa in the sixth position that can be GQ or absent whereas SEQ ID NO:1 is Glycine in instant claim 1.  Thus, SEQ ID NO:33 and instant claim 4 broadens the scope of instant claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gat (US20120022005 A).
Regarding claims 1-3, Gat teaches a proteinaceous fiber comprising (SGPGGYGPGSQGPSGPGGYGPGGPGSSAAAAAAAA)n wherein n is an integer between 4 and 32.  Thus, the protein repeated meets the limitations of (X1)z wherein Z is 8 alanine residues and X2 is S, X3 is G, X4 is S, X5 is Q, X6 is S, X7 is P, X8 is Y, X9 is S and X10 is S (see abstract, SEQ ID NO:4, claims 1-4, paragraph 0121, claims 18-20, see also SEQ ID Nos:24-31, for example).  Regarding claim 3, Gat teaches SGPGGYGPGSQGPSGPGGYGPGGPGSSAAAAAAAA repeated 4 to 32 times.  Thus, the “first moiety” could be the polyalanine stretch which is 8 amino acids meeting the limitations of 5-30 with at least 50% alanine residues.  The “second moiety” would be SGPGGYGPGSQGPSGPGGYGPGGPGSS (27mer) thus meeting the limitations of 20-60 comprising at least 80% G, S, P and Y.  
Regarding the limitations of “wherein said proteinous fiber is further characterized by a DSC pattern with an endothermic peak in the range of 220 degrees Celsius to 250 degrees Celsius…” in claim 8, Gat discloses the protein of the instant claims and therefore would inherently have the property of a DSC pattern with an endothermic peak in the range of 220 degrees Celsius to 250 degrees Celsius.  A compound and its properties are inseparable.  Because the prior art peptide meets the structural requirements of the claimed protein it must possess the same properties.  Regarding claim 9, Gat teaches an article comprising the fiber (see claim 22).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10981959. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A non-natural proteinous fiber, wherein said proteinous fiber comprise: an amino acid sequence as set forth in SEQ ID NO: 1: (X1)zX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X1o, wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; Xs is Y or Q; X9 is G or S; and X10 is S or G, said proteinous fiber is characterized by a DSC peak at 250°C to 330°C.”  The instant application further claims 4-32 repeats of SEQ ID NO:1 (see claim 2) an article comprising the fiber of claim 1.
US Patent No. ‘959 claims : A composition comprising a mixture of proteins comprising between 4 and 32 types of proteins of differing molecular weight, wherein each protein in said mixture comprises, independently, 2 to 70 repeats of a repetitive region of an ADF-4 protein, comprising an amino acid sequence as set forth in SEQ ID NO: 1 (X1)ZX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X10
wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)Z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; X8 is Y or Q; X9 is G or S; and X10 is S or G, wherein said mixture is characterized by molecular weight increment of 2 kDa to 3.5 kDa, between at least two proteins in said mixture” (see claim 1).  US Patent No. ‘959 further claims SEQ ID NO:33 (see claim 4), an article or a fiber comprising said protein (see claim 9).  Claim 1-12 of US Patent NO. ‘959 anticipate instant claims 1-4 and 8-9.


Claims 1-3 and 8-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11345727. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A non-natural proteinous fiber, wherein said proteinous fiber comprise: an amino acid sequence as set forth in SEQ ID NO: 1: (X1)zX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X1o, wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; Xs is Y or Q; X9 is G or S; and X10 is S or G, said proteinous fiber is characterized by a DSC peak at 250°C to 330°C.”  The instant application further claims 4-32 repeats of SEQ ID NO:1 (see claim 2) an article comprising the fiber of claim 1.
US Patent No. ‘727 claims : A composite comprising a mixture of proteins in the form of a fiber and at least one polymer, wherein: said mixture of proteins comprises between 4 and 32 types of proteins of differing molecular weight and a different number of repeats of a repetitive sequence, wherein each protein in said mixture comprises, independently, 2 to 70 repeats of said repetitive sequence, said repetitive sequence comprises an amino acid sequence as set forth in SEQ ID NO: 1:
(X1)ZX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X10,


wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)Z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; X8 is Y or Q; X9 is G or S; and X10 is S or G, wherein said mixture is characterized by molecular weight increment of 2 kDa to 3.5 kDa, between at least two proteins in said mixture” (see claim 1).  US Patent No. ‘727 further claims an article or comprising said protein (see claim 7).  Claim 1-9 of US Patent NO. ‘727 anticipate instant claims 1-3 and 8-9.


Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 of copending Application No. 17827920(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

The instant application claims “A non-natural proteinous fiber, wherein said proteinous fiber comprise: an amino acid sequence as set forth in SEQ ID NO: 1: (X1)zX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X1o, wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; Xs is Y or Q; X9 is G or S; and X10 is S or G, said proteinous fiber is characterized by a DSC peak at 250°C to 330°C.”  The instant application further claims 4-32 repeats of SEQ ID NO:1 (see claim 2) an article comprising the fiber of claim 1.  
Copending AN 17827920 claims “ The composition of claim 1, wherein each of said proteins comprise, independently, an amino acid sequence as set forth in SEQ ID NO: 1: (X1)zX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X10, wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)Z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; X8 is Y or Q; X9 is G or S; and X10 is S or G”.  The copending application further claims fibers (see claims 6-10, 13) and articles thereof (see claim 2).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-3 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of copending Application No. 13113453(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A non-natural proteinous fiber, wherein said proteinous fiber comprise: an amino acid sequence as set forth in SEQ ID NO: 1: (X1)zX2GPGGYGPX3X4X5GPX6GX7GGX8GPGGPGX9X1o, wherein X1 is, independently, at each instance A or G wherein at least 50% of (X1)z is A, Z is an integer between 5 to 30; X2 is S or G; X3 is G or E; X4 is G, S or N; X5 is Q or Y; X6 is G or S; X7 is P or R; Xs is Y or Q; X9 is G or S; and X10 is S or G, said proteinous fiber is characterized by a DSC peak at 250°C to 330°C.”  The instant application further claims 4-32 repeats of SEQ ID NO:1 (see claim 2) an article comprising the fiber of claim 1.  
Copending AN 13113453 claims “ An isolated amino acid sequence comprising n repeats of SEQ ID NO.:4, or of a functional homolog, variant, derivative, fragment or mutant thereof, wherein n is an integer above 2”.  The copending application further claims “wherein n is an integer equal to or between 4 and 32” (claim 3); an article comprising a fiber of the protein (see claim 22).  SEQ ID No:4 falls within the genus of instant SEQ ID NO:1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654